



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



R. v. Ball,









2011 BCCA 11




Date: 20110114

Docket: CA036055;
CA036089



Docket: CA036055

Between:

Regina

Respondent

And

Adam Gerald Ball

Appellant

Docket: CA036089

Between:

Regina

Respondent

And

Paul Philip Rosborough

Appellant






Before:



The Honourable Madam Justice Ryan





The Honourable Madam Justice Levine





The Honourable Mr. Justice Hinkson




On appeal from: Supreme
Court of British Columbia, December 14, 2007
(
R. v. Ball
and
R. v. Rosborough,
2007 BCSC 1817,
Nanaimo Registry No. 58681-D)




Counsel for the Appellant,
Ball:



D.G. Butcher





Counsel for the Appellant,
Rosborough:



M. Klein
R.P. Thirkell





Counsel for the Respondent:



M.K. Levitz, Q.C.





Place and Date of Hearing:



Vancouver, British
  Columbia

June 11, 2010





Place and Date of Judgment:



Vancouver, British
  Columbia

January 14, 2011









Written Reasons by:





The Honourable Madam Justice Ryan





Concurred in by:





The Honourable Madam Justice Levine





The Honourable Mr. Justice Hinkson








Reasons for Judgment of the Honourable
Madam Justice Ryan:

Introduction

[1]

The appellants, Adam Gerald Ball and Paul Philip Rosborough, were
charged along with three others on an indictment sworn in Nanaimo on January 4,
2007 which read:

Count 1

Mark Kevin Woolnough, Paul Philip Rosborough, Dylan Ambrus,
Adam Gerald Ball and Donald Richard Clarke, on or about the 9th day of January,
2005, at or near Parksville, in the Province of British Columbia, did commit
manslaughter of Bradley Johnston, contrary to s. 236(b) of the
Criminal
Code.

Count 2

Mark Kevin Woolnough, Paul Philip
Rosborough, Dylan Ambrus, Adam Gerald Ball and Donald Richard Clarke, on or
about the 9th day of January, 2005, at or near Parksville, in the Province of
British Columbia, in committing an assault on Ian Johnston, did cause bodily
harm to him, contrary to Section 267(b) of the
Criminal Code.

[2]

On December 14, 2007 after a trial in Supreme Court in Nanaimo Mr.
Justice Shabbits acquitted Mark Woolnough and Dylan Ambrus of manslaughter and
assault causing bodily harm.  He convicted Donald Clarke, Adam Ball and Paul
Rosborough of both counts.  In this Court Adam Ball and Paul Rosborough appeal
their convictions for manslaughter in the death of Bradley Johnston.

Factual
Background

[3]

Bradley Johnston, a young man 24 years of age, died shortly after
midnight on January 10, 2005 in Victoria General Hospital.  He had suffered a
skull fracture with an associated menigeal artery tear from a blow or blows
received in an altercation outside the Rec Room bar in Parksville one day
earlier.  His brother, Ian Johnston, suffered bodily harm in the same incident.

[4]

The Johnston brothers, residents of Ontario, were visiting family in
Parksville in January of 2005.  After leaving a family gathering in the early
morning hours of January 5 they decided to go to the Rec Room bar for a drink. 
It was around one in the morning when they arrived at the bar.

[5]

Adam Ball and Philip Rosborough were a part of a group of young men,
friends since high school, (referred to by the trial judge as the Woolnough party),
who had met up at the home of a friend in Parksville and had made their way to
the Rec Room to drink and socialize.  The others in the group included Mark
Woolnough, Dylan Ambrus and Richard Clarke.

[6]

It is unclear how it started, but near closing time Ian Johnston became
involved in an altercation with Mark Woolnough.  Though not specifically
referred to in the reasons of the trial judge, the evidence was uncontradicted
that when the altercation began Bradley Johnston was standing near his brother,
while others in the bar, including those in the Woolnough party, gathered
around the two men.

[7]

The bar manager testified that both men exchanged heated words.  Mark
Woolnough pushed Ian Johnston on the shoulders.  Ian Johnston testified that
when this happened he assumed there would be a fight and started to remove his
jacket.  The bar staff quickly intervened and the bar manager advised Bradley
Johnston and Ian Johnston to leave the bar.  The brothers left by way of
emergency exit doors which opened into an alleyway.  Staff said that those
doors were then held shut for a few minutes so that the others in the bar would
not follow them out.  There was however, another exit.

[8]

When Ian and Bradley Johnston reached the end of the alley Ian Johnston
turned around and saw four or five men rushing around a corner into the alleys
entrance at its other end.  He said that he braced for an attack.  Mr. Johnston
said that he pushed the first attacker out of the way, but was hit by a second man. 
Ian Johnston said that in response he dropped to his knees, put his hands over
his head and took a beating.  Ian Johnston testified that while he was being
attacked he assumed that his brother was also being attacked because at one
point he saw Bradley getting up off the ground and people separating around
him.  Ian Johnston said that after Bradley got up off the ground, the two of
them dusted ourselves off and started to walk back to the hotel.

[9]

Ian Johnston said that he suffered a number of injuries.  He had a cut
about his right eye which eventually required stitches, his left ear was
swollen, and he had injuries to his torso and legs.  Ian Johnston said that his
brother was bleeding profusely from his nose and head.  When they got back to
their hotel room Bradley Johnston vomited into a sink in the bathroom, then lay
down on the floor between the beds and vomited again into a wastebasket.  His
brother said that he appeared to pass out or go to sleep.  Ian Johnston said
that his brother lay that way on the floor for a couple of hours.  At some
point Bradley Johnston emitted an odd hiccup sound and Ian Johnston tried to
wake him.  Bradley Johnston was unresponsive to his brothers attempts to wake
him.  Ian Johnston called an ambulance which soon arrived and transported
Bradley Johnston to hospital in Nanaimo.  From there he was sent to Victoria
General Hospital for surgery.  Bradley Johnston died in Victoria General
Hospital a day later following unsuccessful surgery.

The
Reasons for Judgment

[10]

The trial judge began with an overview of the evidence and with a
decision with respect to the cause of Bradley Johnstons death.  In that regard
he said:

[66]      I am satisfied beyond
any reasonable doubt that Bradley Johnston suffered a skull fracture and an associated
menigeal artery tear in the altercation on Morison Avenue, and that those
injuries caused his death.

[11]

In dealing with the culpability of the five accused the trial judge did
not organize his findings of fact into a single narrative.  Rather, he did what
juries are told to do  he treated each accused and each count as if it were
contained on a separate indictment and stated his reasons for finding each
accused guilty or not guilty of the offences with which they were charged.  There
was evidence however, that was common to all accused on all counts the
acceptance of which the trial judge could have, but did not, set out at the
beginning of his reasons.  On close reading it is clear that the trial judge began
with the proposition that he accepted the evidence of Ian Johnston.  It was
Johnstons evidence that provided the common findings of fact into which the
trial judge wove the testimony of the many on-lookers and friends of the
accused who had witnessed various parts of the altercation.  In some cases it
was the evidence of these other witnesses that formed or supported the
foundation of the trial judges findings of guilt with respect to Paul
Rosborough, Adam Ball and Donald Clarke and that also raised a reasonable doubt
with respect to the guilt of Mark Woolnough and Dylan Ambrus.

[12]

The essential issues in the case were two-fold: the identity of those
who attacked Ian and Bradley Johnston and the culpability of the attackers with
respect to both counts.

[13]

The trial judge first dealt with the case against Mr. Ball.  The Crowns
case against him was largely based on a statement that Mr. Ball made to the R.C.M.P.
four days after the altercation.  In his statement Mr. Ball said that after the
Johnston brothers left the pub, he went out with Mr. Rosborough.  He said that
Donald Clarke had already punched the one guy, then grabbed at the other [Ian
Johnston].  He said that Mr. Rosborough jumped in and then I grabbed the one
guy from behind.  Mr. Ball continued to say that he spun Ian Johnston around,
threw a couple of punches at him and then dropped him to the ground.  Mr. Ball
said that he then stepped back and moved up the street after Mr. Rosborough
continued the fight with Ian Johnston.  Mr. Ball said that when he spun Ian
Johnston around he was trying just to retain him.  He said that he had not
touched Bradley Johnston.

[14]

The central findings in Mr. Balls case are found in the following
paragraph in the reasons for judgment:

[98]      I find as a fact that
as against Mr. Ball the evidence establishes that there was a single assault
against both brothers, and that Mr. Balls physical assault against Mr. Ian
Johnston aided the assault of Mr. Bradley Johnston, and that Mr. Balls
presence throughout the altercation encouraged and abetted assaults against each
of the Johnston brothers.  Mr. Ball had already intervened to assault and
assist an assault of Mr. Ian Johnston.

[15]

As for Mr. Rosborough, the trial judge founded his conviction for
manslaughter largely on the evidence of Ian Johnston.  He found that while Ian
and Bradley Johnston were walking away from the bar they were set upon by a
number of individuals.  The trial judge concluded that the person who primarily
engaged with Ian Johnston was Paul Rosborough.  He based this conclusion on the
evidence of the bar staff who said that Mr. Rosborough left the bar within 30
seconds to a minute after the Johnston brothers left and the evidence of the
bar manager and a former girlfriend who identified Rosborough as being one of
the combatants.

[16]

The trial judge summed up his findings against Mr. Rosborough in this
way:

[186]    I am satisfied beyond any reasonable doubt that Mr.
Rosborough did assault Mr. Ian Johnston, and that assault of Mr. Johnston, who
was also assaulted by others, caused actual bodily harm to Mr. Ian Johnston.

[187]    I am also satisfied beyond any reasonable doubt that
the assault on Mr. Bradley Johnston started at the same time as did the assault
on Mr. Ian Johnston.  Mr. Ian Johnston testified that that is what happened and
I believed that evidence.  I find that Mr. Rosborough was aware that Mr.
Bradley Johnston was being assaulted at the same time that he was assaulting
Mr. Ian Johnston.

[188]    The two brothers were attacked at the same time, and
Mr. Rosborough must have known that Bradley was also being assaulted.  Mr. Ian
Johnston was aware of that.  This was not a situation in which there were two
separate events or two unrelated assaults.  This was one attack by a number of
people on two people who were walking together before the attack.  I am of the
opinion that all of the assailants were parties to the assault on both of the
Johnston brothers.  They were co-perpetrators.

[189]    Mr. Rosboroughs assault
of Mr. Ian Johnston prevented Ian Johnston from going to the assistance of his
brother Bradley, thereby aiding it.  Furthermore, by assaulting Ian, Mr.
Rosborough was abetting or encouraging the assault on Bradley.  I am of the
opinion that Mr. Rosborough intended to advance and assist an assault against
both brothers.  I am satisfied that Mr. Rosborough knew that his assault
against Ian and the assault against Bradley that he was aiding carried the risk
of bodily harm which was neither trivial nor transitory, and that he knew the
assaults were objectively dangerous.

The
Grounds of Appeal

[17]

Mr. Balls grounds are said to be:

a)

The learned
trial judge erred in finding that Ball was a party to manslaughter.

b)

The learned
trial judge failed to properly consider the entirety of Balls statement.

c)

The
learned trial judge erred in failing to consider whether Ball had caused the
death of the deceased.

d)

The verdict was unreasonable and not supported by the evidence.

[18]

Mr. Rosborough appeals on the basis that the verdict was unreasonable or
not supported by the evidence.

[19]

The two appellants focus on the conclusion of the trial judge that the
appellants were aiders or abetters within the meaning of s. 21(1)(b) or (c) of
the
Criminal Code
.  Mr. Ball urges the Court to find that while he may
have assaulted Ian Johnston there was no evidence that in doing so he intended
to aid the assault of Bradley Johnston.  Mr. Ball also argues that the trial
judge erred in failing to consider the evidence that Mr. Ball ended his
participation in the assault of Ian Johnston before the fatal blow was struck. 
He says that if this is so, the trial judge erred in finding that Adam Balls
actions were a cause of Bradley Johnstons death.  Mr. Rosborough too argues
that, while he did assault Ian Johnston, there was no evidence upon which the
trial judge could have concluded that his assault of Ian Johnston was intended
to aid others in their assault of Bradley Johnston.  Both appellants also
submit that given the acquittals of their co-accused, the findings against them
are unreasonable.

[20]

I will return to these points later in these reasons.  But first it is
important to recognize that grounds relating to the roles of the appellants as
aiders and abettors are of little import if the trial judges conclusion that
Adam Ball and Paul Rosborough were co-perpetrators in a joint attack on both
brothers, stands.

Is the finding that the two appellants were co-perpetrators in a
joint attack on Ian and Bradley Johnston unsupported by the evidence?

[21]

Section 21(1) of the
Criminal Code
provides:

Every one is a party to an offence who

(a) actually commits it;

(b) does or omits to do anything for the purpose of aiding
any person to commit it; or

(c) abets any person in
committing it.

[22]

Section 21(2) is not directly engaged by this appeal, but as there is
some reference to it in the case law I reproduce it here for ease of reference:

21(2)    Where two or more
persons form an intention in common to carry out an unlawful purpose and to
assist each other therein and any one of them, in carrying out the common
purpose, commits an offence, each of them who knew or ought to have known that
the commission of the offence would be a probable consequence of carrying out
the common purpose is a party to that offence.

[23]

Two persons may both be actual committers for the purposes of s.
21(1)(a) (referred to in the case law variously as co-principals, joint-principals,
co-perpetrators or joint-perpetrators) even though each has not performed
every act which makes up the
actus reus
of the offence.  As Martin J.A.
explained in
R. v. Mena
(1987), 34 C.C.C. 3d 304: 57 C.R. (3d) 172
(O.C.A.) at page 309:

Unquestionably, more than one person may actually commit an
offence. Perhaps the simplest example of joint perpetrators is where two
accused attack the victim intending to kill him or her and the combined effect
of the blows struck by the two accused is to kill the victim. In those
circumstances, both the accused have murdered the deceased: see Smith and
Hogan, Criminal Law, 5th ed. (1983), at p. 120.

At common law, a principal in the first degree is one who has
committed the fact with his own hands, or through an innocent agent: see
Russell on Crime, 12th ed. Vol. I (1964), at p. 131. It was well established
that, if several persons combined to commit a crime and each person committed a
different part of the crime, every such person was a principal in the first
degree. In Russell on Crime,
supra
, the author states at p. 131:

All the facts of the case must be taken into account, so
that where
it appears that there is a joint enterprise afoot between two (or
more) persons
in which each has an active part to perform in order to
effect the criminal purpose then each participant is equally a principal in the
first degree. Thus in burglary if A hoists B through a half-open window and B
then goes to the closed door of the house and opens it from the inside thus admitting
A, both are principals in the first degree to burglary. So also there may be
joint action in cases of stealing and other crimes. In certain circumstances
each of the participants may do his part in the absence of the others and even
may not know by whom the other parts were executed. [Footnotes omitted.]
[Emphasis added.]

Glanville Williams in Criminal Law: The General Part, 2d ed.
(1961) states at p. 349:

Two persons may be guilty as joint perpetrators. Hence where
a body of men beat a constable (some with sticks, some by throwing stones, some
with their fists), and the constable died of the aggregate violence, the judge
directed the jury that If several persons act together in pursuance of a
common intent, every act done in furtherance of such intent by each of them is,
in law, done by all (
R. v. Macklin
(1838), 2 Lewin 225).

Part of a crime may be committed by one principal, another
by another. Thus, in burglary, one may break and the other enter. Other
illustrations are in forgery, where different persons execute different parts
of the document (though in the absence of one another), and in libel, where D
composes, E prints, and F publishes. In these cases, it is not necessary for
the various perpetrators to be present at the same time. It is even possible
for two persons to manipulate the controls of a car at the same time so that
both are driving. [Footnotes omitted.]

In Textbook of Criminal Law, 2d ed. (1983), Glanville
Williams says at p. 330:

Two persons may be guilty as joint perpetrators; and part of
a crime may be committed by one perpetrator, another by another. Thus, in
robbery, which involves the two elements of theft and threat, one person may
steal while his companion makes the threat of force, and the two are
co-perpetrators.

It is, I think, clear that in the
above passage the author is referring to the case where two people have acted
in concert to commit a robbery as a joint enterprise.

[24]

This conclusion is logical.  Where two people rob a bank with a gun,
only one person can carry and point the weapon, and it may be more convenient
for a second, not occupied with a weapon, to scoop up the cash.  The robbers
have not, individually performed all elements of the offence, yet they both
have committed the crime in the sense that they are co-perpetrators.  There is
no need in such a case to turn to accessorial principles to determine guilt. 
So also with an attack by two or more on two (or more) victims  an attacker
may strike only one victim while others strike the second, or they may all strike
both.  The attackers are all actual committers.  Again, there is no need to
resort to accessorial principles to find a basis for conviction.

[25]

Where two persons commit a crime as co-perpetrators it may be the case
that they have agreed to do so before embarking on the endeavour.  For purposes
of liability under s. 21(1)(a) of the
Code
, however, agreement to carry
out a common purpose is not necessary.  The question is whether there is an
indication of common participation, not a common purpose.

[26]

For example, in
R. v. Myerscough
, [2001] O.J. No. 2867; 77 W.C.B.
(2d) 429 (O.C.A.) three young men, including the accused, had celebrated the
accuseds birthday at a house in downtown Toronto.  The three left the house
and, as they approached an intersection, as a group, without any further ado,
attacked three young men and two women who were on the sidewalk headed in the same
direction.  Myerscough was convicted by way of summary conviction.  He successfully
appealed his conviction to the Summary Conviction Appeal Court.  On further
appeal, the Ontario Court of Appeal reversed that decision.  In doing so,
Catzman J.A. discussed the manner in which the Summary Conviction Appeal Court
Judge had erred:

[18]

The [Summary Conviction Appeal Court Judge]
said in his reasons:

Myerscough was convicted on basically a group activity and
the issue is that the trial judge made an error in that because there is no
common intention because if there is to be common intent on a group assault
that common intent must be different from defence charge that is the assault.

[19]

The
expression common intent in this passage appears to refer to s. 21(2) of the
Criminal
Code
, which extends the liability of the parties to an offence beyond the
wrongful act originally intended in cases involving an intention in common to
carry out an unlawful purpose. However, in the Trial Judge's reasons for judgment,
he never used the phrase common intent or intention in common, nor did he
express the basis of the respondent's conviction by reference to s. 21(2).
There
was a more direct basis on which to convict the respondent. The evidence was
that the assault on the three complainants arose suddenly and without warning.
There was no suggestion of a common intention shared by their assailants. On
the evidence called by the Crown at trial, the respondent, his co-accused and
the unidentified third man all participated in the attack and all of them were
liable to conviction as principals
. There was no need for the Trial Judge
to resort to a theory of extended liability under s. 21(2) nor, in my view, did
he do so.

[Emphasis
added.]

[27]

In such a case the Crown need only prove that the individuals engaged in
whatever action they took with the requisite intent.

[28]

It follows that where co-perpetrators engage in a deadly assault, the
Crown need not prove which of the attackers struck the fatal blow or blows.  As
aptly stated in
E.G.

Ewaschuk Criminal Pleadings & Practice in
Canada
, 2d ed. (Toronto: Canada Law Book 2010) at 15-81:

Where several persons act
together toward a common criminal object, with the requisite intent, and any
of them jointly or severally achieve the common object, all who are present at
the commission of the crime commit the crime as
joint principal offenders
. 
This principle has been pithily stated in concrete terms that the blow of one
is, in law, the blow of all of them.  [
R. v. Macklin

Murphy
(1838), 2 Lewin 225;
R. v. Chow Bew
, [1956] S.C.R. 124 at pp. 126-7
;
R. v. Thatcher
, [1987] 1 S.C.R. 652, at pp. 689-99.

See also:
R. v. McMaster
, [1996] 1 S.C.R. 740
(S.C.C.);
R. v. Forknall
(2003), 172 C.C.C. (3d) 61 at para. 57.

[29]

In the case at bar the trial judge found that the Clarke, Ball and
Rosborough, members of the Woolnough party, jointly participated in an attack
on the Johnston brothers as they left the Rec Room after they were advised by
staff to leave.  If this conclusion is not wrong, all of the attackers are
responsible for the injuries received by both men.

[30]

In my view the trial judge was entitled to reach the conclusion that he
did on the evidence.  The Woolnough party was together in the Rec Room when
Mark Woolnough and Ian Johnston almost came to blows.  Bradley Johnston was
nearby when this confrontation occurred and left with his brother when advised
to do so.  Both men were attacked at the same time by a group of individuals
after they left the pub.  The trial judge found that the group that attacked
the Johnston brothers consisted of members of the Woolnough party.  It matters
little that each attacker did not lay a hand on each person assaulted.  What
matters is that all played a part in the attack, whether it was striking one
brother or the both of them.  In such a case the blow of one is the blow of
them all.

[31]

I would not accede to this ground of appeal.

The
Effects of the Acquittals of Mark Woolnough and Dylan Ambrus

[32]

The appellants submit that the finding of the trial judge that the
attack on the Johnston brothers was a joint attack cannot stand in the face the
findings of the trial judge with respect to Mark Woolnough and Dylan Ambrus.  There
was evidence from some witnesses for the Crown that Ambrus and Woolnough were a
part of the group that attacked the Johnston brothers.  Both Woolnough and
Ambrus testified that they were not a part of the group.  In spite of the
evidence of other witnesses that supported a finding of their involvement, the
trial judge was unable to reject the evidence of these two accused and
acquitted them.

[33]

The appellants say that the acquittals of Mr. Woolnough and Mr. Ambrus
destroy the theory of the Crown that the Woolnough party attacked the
Johnston brothers.  They argue that the acquittals create inconsistent, and
therefore unreasonable, verdicts.  In my view the caution of the trial judge in
finding that he could not conclude beyond a reasonable doubt that Woolnough and
Ambrus were a part of the group of attackers does not logically destroy the
basis upon which Mr. Ball and Mr. Rosborough were convicted.  It was not
essential to the Crowns case that the exact members of the Woolnough party
comprise the group of attackers in this case.  It was enough to prove that the
group of four or five attackers was comprised of three of that party.  The fact
that there was a doubt with respect to the identity of all attackers cannot
provide a basis for a finding that the verdicts are inconsistent.  I would not
accede to this ground of appeal.

Was there evidence to support the conclusion that the appellants were
aiders or abettors?

[34]

Given his conclusion that there was a joint attack on the Johnston
brothers of which the two appellants were co-perpetrators it was not necessary
for the trial judge to examine any further basis for liability.  However, the
trial judge in this case concluded that a reasonable person might look at the
facts from a different legal perspective and conclude that each attacker
intended to assist the other in the attack of the two Johnston brothers.

[35]

Counsel for both Adam Ball and Paul Rosborough submitted that, while it
was not unreasonable to find on the evidence that the effect of their actions
was to assist in the assault of Bradley Johnston in that Ian Johnston was
prevented from going to his brothers assistance, in order to support their
convictions as accessories, the Crown had to prove, and did not, that they had
intended
to give assistance to the assault of Bradley Johnston.  Viewing the attacks as
separate attacks on the two brothers, the appellants argue that it was
unreasonable to conclude that Adam Ball and Paul Rosborough were doing anything
more than beating Ian Johnston.

[36]

In my view the evidence also supports the conclusion that both Adam Ball
and Paul Rosborough aided or abetted the assault of Bradley Johnston by their
assault of Ian Johnston.

[37]

In my view the trial judge was not wrong in concluding that the attacks
on Bradley Johnston and Ian Johnston were not separate criminal endeavours. 
The trial judge accepted the evidence of Ian Johnston that four or five persons
ran down the alley and attacked him as well as his brother.  The trial judge
concluded that Paul Rosborough and Adam Ball were a part of that group of
attackers.  Given the finding that the two accused were part of the joint
attack, it is a logical inference that when the first blows were delivered all
attackers intended to aid and abet each other in the assault of both the Johnston
brothers.  When a group of attackers jointly attacks another group, it would be
hard to say that each attacker does
not
intend to aid the others in the
enterprise.

[38]

I would not accede to the argument that the conclusion that each
attacker in the case at bar aided or abetted the others was unreasonable.

Issues
Discrete to Adam Balls Appeal

[39]

The focus of the argument made in favour of Adam Ball is that, had the
trial judge properly considered it, the statement Adam Ball made to the police
would have provided Mr. Ball with three defences: that he had nothing to do
with the assault of Bradley Johnston; that he did not cause the death of
Bradley Johnston; and that he had abandoned his part in the assault of the two
brothers before the fatal blow was delivered to Bradley Johnston.

[40]

I need not deal with the first part of Mr. Balls argument as it is premised
on a theory that there were two separate assaults in this case.  That theory
was rejected by the trial judge in his conclusion that there was a joint attack
on the brothers.  The fact then that Adam Ball did not lay a hand on Bradley is
legally irrelevant.

[41]

The next point counsel for Mr. Ball makes is that the trial judge erred
in finding that Adam Ball was a cause of Bradley Johnstons death.  Again, once
the trial judge found that Mr. Ball was a joint perpetrator in an assault of
the two brothers, it was unnecessary for the trial judge to find which of any
blows caused the death of Bradley Johnston.  As I noted earlier, in such a case
the blow of one is the blow of them all.

[42]

Finally, counsel for Mr. Ball submits that the trial judge overlooked
Mr. Balls assertion that he had stopped fighting, had abandoned the assault,
and was walking away when Mr. Clarke struck Bradley Johnston powerfully in the
face.  He submitted that if this was the fatal blow then the trial judge should
have had a doubt that Mr. Ball was a cause of Bradley Johnstons death.

[43]

In my view this argument cannot prevail.

[44]

Whether and how one abandons their role as an aider or abetter is an
interesting question.   As Don Stuart has noted,
Canadian Criminal Law
,
5th ed. (Thompson Canada Ltd., 2007) at 640:

Curiously, Canadian authority is
lacking on the question of whether an aider and [
sic
] abettor can raise
the defence that he abandoned his purpose. This argument has succeeded in
respect of the doctrine of common intent under section 21(2) [see
R. v.
Whitehouse
(1940), 75 CCC 65; [1941] 1 D.L.R. 683 
Whitehouse
] and
should be equally applicable here. There is abundant English authority for such
a defence [
R. v. Becerra
(1975) 62 Crim. App. R. 212 (C.A.);
R. v. Grundy
[1977] Crim. L. Rev. 543 (C.A.)], provided that the accused took effective
steps to attempt to prevent the commission of the offence.

[45]

In
Whitehouse
the accused was a party to a robbery in which the
victim was struck and killed by one of Whitehouses accomplices.  Whitehouse
argued that he could not be found liable under s. 21(2) of the
Code
for
murder as he had run off before the killing occurred.  In dealing with that
submission, Sloan J.A. said this at para. 7:

Can it be said on the
facts of this case that a mere change of mental intention and a quitting of the
scene of the crime just immediately prior to the striking of the fatal blow
will absolve those who participate in the commission of the crime by overt acts
up to that moment from all the consequences of its accomplishment by the one
who strikes in ignorance of his companions' change of heart? I think not. After
a crime has been committed and before a prior abandonment of the common
enterprise may be found by a jury there must be, in my view, in the absence of
exceptional circumstances, something more than a mere mental change of
intention and physical change of place by those associates who wish to
dissociate themselves from the consequences attendant upon their willing
assistance up to the moment of the actual commission of that crime. I would not
attempt to define too closely what must be done in criminal matters involving
participation in a common unlawful purpose to break the chain of causation and
responsibility. That must depend upon the circumstances of each case but it
seems to me that
one essential element ought to be established in a case of
this kind: where practicable and reasonable there must be timely communication
of the intention to abandon the common purpose from those who wish to
dissociate themselves from the contemplated crime to those who desire to
continue in it. What is timely communication must be determined by the facts
of each case but where practicable and reasonable it ought to be such
communication, verbal or otherwise, that will serve unequivocal notice upon the
other party to the common unlawful cause that if he proceeds upon it he does so
without the further aid and assistance of those who withdraw.
The unlawful
purpose of him who continues alone is then his own and not one in common with
those who are no longer parties to it nor liable to its full and final
consequences.

[46]

Recently in
R. v. Bird,
2009
ABCA 45, 448 A.R. 124
the Alberta Court of Appeal concluded that the
doctrine of abandonment could apply to an aider or abettor.  The Supreme Court
of Canada overturned the decision of the Alberta Court of Appeal (
R. v. Bird,

2009 SCC 60, [2009] 3 S.C.R. 638)
, agreeing with
Costigan J.A., who had been in dissent, that there was no evidence which could
support an abandonment.  As I read the decision, the Supreme Court of Canada
has implicitly agreed that the defence of abandonment is available to an aider
or abettor.

[47]

Beyond the question of what is required to abandon ones role as an
aider or abettor or party under s. 21(1), it seems logical that a person who
commits a crime as a co-perpetrator (in the rare case where it cannot be said
that he or she aided or abetted the others) should be able to argue that he is
responsible for whatever occurred during the time of his involvement but not
for what occurred after his involvement ended.

[48]

Those questions need not be explored on this appeal.  The evidence in
this case supports the conclusion that Mr. Ball ended his part in the assaults
after the damage had been done.  In his statement to the police Mr. Ball
described his physical engagement with Ian Johnston and how he moved back and
over to the area where Bradley Johnston was being attacked at the same time as
Mr. Rosborough continued to strike Ian Johnston.  Mr. Ball followed that
description with this statement:

And then as I started to walk
over there I see Don back hand the guy with the orange hair and Chris pulling
on Paul to get him off and then I got up and I was saying stop too and then
Paul got off and then that was the end of it the two guys walked the other way
and everyone else walked the other way.

[49]

In my view this evidence does not demonstrate that Mr. Ball ended his
involvement in the assaults before Bradley Johnston might have been fatally
injured.  It does show that after or at the same time Bradley Johnston was
struck by Mr. Clarke for the last time, Mr. Ball believed that there had been
enough violence and that he called, as did others, for the fight to end.  This
cannot amount to an abandonment no matter how the argument is put.

[50]

I would not accede to this ground of appeal.

Conclusion

[51]

I would dismiss the appeals of Adam Ball and Paul Rosborough.

The
Honourable Madam Justice Ryan

I AGREE:

The
Honourable Madam Justice Levine

I AGREE:

The Honourable Mr. Justice
Hinkson


